                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

JOSE NIÑO JR.                                    §

v.                                               §    CIVIL ACTION NO. 6:17cv264
DIRECTOR, TDCJ-CID                               §


            MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
                      AND ENTERING FINAL JUDGMENT

       The Petitioner Jose Niño Jr., proceeding pro se, filed this application for the writ of habeas
corpus under 28 U.S.C. §2254 complaining of the legality of prison disciplinary action taken against

him during his confinement in the Texas Department of Criminal Justice, Correctional Institutions

Division. This Court ordered that the matter be referred to the United States Magistrate Judge
pursuant to 28 U.S.C. §636(b)(1) and (3) and the Amended Order for the Adoption of Local Rules

for the Assignment of Duties to United States Magistrate Judges.
       Niño was convicted of the disciplinary offense of refusing to accept a housing assignment

on three separate occasions, March 23, April 6, and April 19, 2017. He also asserted claims not

cognizable in habeas corpus, including allegations that prison officials were deliberately indifferent
to his safety and that his placement in segregation denies him adequate access to court.

       After review of the pleadings, the Magistrate Judge issued a Report recommending that the
petition for habeas corpus relief be denied because Niño did not demonstrate that any

constitutionally protected liberty interests were infringed by the punishments imposed in the

disciplinary proceedings at issue. Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132
L.Ed.2d 418 (1995). The Magistrate Judge also recommended that Niño’s non-habeas claims be

severed into a separate civil rights lawsuit. See Birl v. Thaler, 470 F.App’x 362, 2012 U.S. App.



                                                  1
LEXIS 9259, 2012 WL 1578921 (5th Cir., May 7, 2012) (where petition contains habeas and non-

habeas claims, the claims should be separated in order that the non-habeas claims may be
entertained).

        A copy of the Magistrate Judge’s Report was sent to Niño at his last known address, return
receipt requested, but no objections have been received; accordingly, he is barred from de novo

review by the district judge of those findings, conclusions, and recommendations and, except upon

grounds of plain error, from appellate review of the unobjected-to proposed factual findings and
legal conclusions accepted and adopted by the district court. Douglass v. United Services

Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
        The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243
(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly
        ORDERED that the Report of the Magistrate Judge (docket no. 7) is ADOPTED as the

opinion of the District Court. It is further
        ORDERED that the above-styled application for the writ of habeas corpus is DISMISSED

with prejudice. It is further

        ORDERED that the Petitioner Jose Niño Jr. is DENIED a certificate of appealability sua

sponte. It is further

        ORDERED that the Petitioner’s claims of deliberate indifference to his safety and denial
of access to court are SEVERED into a new §1983 civil rights (cause of action code 550) lawsuit.

The Clerk shall assign a new civil action number to this lawsuit and the original petition in the

present case shall serve as the complaint. A copy of this order shall be docketed in the new lawsuit
as an Order of Severance. It is further




                                                 2
        ORDERED that the Petitioner Jose Niño Jr. shall have 30 days from the date of entry of this

order in which to file an amended complaint concerning his claims of deliberate indifference to his
safety and denial of access to court. This amended complaint shall be filed using the standard §1983

lawsuit form which is available in the law library. Niño shall also either pay the statutory $400.00
filing fee or file an application for leave to proceed in forma pauperis, accompanied by an inmate

trust account data sheet from the law library, within this same 30 day time frame. Should he fail to

comply, this new lawsuit may be dismissed for failure to prosecute or to obey an order of the Court.
Finally, it is

        ORDERED that any and all other motions which may be pending in Niño’s habeas petition

are DENIED.




                 So ORDERED and SIGNED January 31, 2019.




                                                       ____________________________
                                                        Ron Clark, Senior District Judge




                                                 3
